UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6633


STEPHEN YAGMAN,

                  Plaintiff – Appellant,

          v.

TRACY JOHNS; ARTHUR BEELER; HARLEY LAPPIN; KIM WHITE; KERRY
MOTTERN; MITCHELL SPRINKLE; DERICK PHILLIPS,

                  Defendants – Appellees,

          and

TEN UNKNOWN NAMED FEDERAL BUREAU OF PRISON OFFICERS AND/OR
EMPLOYEES,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03089-FL)


Submitted:   September 28, 2010              Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Yagman, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Stephen    Yagman   appeals    the   district     court’s    order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Yagman v. Johns, No. 5:08-ct-03089-FL (E.D.N.C.

Mar. 29, 2010).            We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented       in   the

materials      before     the   court   and   argument   would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                         3